department of the treasury internal_revenue_service washington d c date number release date cc ita tl-n-1670-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from large and mid-size business heather maloy associate chief_counsel income_tax accounting cc ita subject lease in lease out lilo_transaction this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent corp a corp b country c equipment d e years f years dollar_figureg dollar_figureh year j dollar_figurek year l year m year n dollar_figurep year q dollar_figurer legend dollar_figures dollar_figuret year u dollar_figurev dollar_figurew bank x country y dollar_figurez bank aa dollar_figurebb dollar_figurecc dollar_figuredd ee system list ff firm hh jj years dollar_figurekk date ll dollar_figuremm date nn date oo dollar_figurepp dollar_figureqq date rr date ss date tt dollar_figureuu dollar_figurevv ww date xx date yy years gg issue sec_1 whether corp a is entitled to the deductions claimed under sec_162 and sec_467 for lease payments and other expenses_incurred in the lease in lease out lilo_transaction described whether corp a is entitled to deduct the interest_paid on the nonrecourse loan incurred for the headlease prepayment whether corp a must report the rental income and interest_income accrued in the lilo_transaction conclusion corp a is not entitled to the deductions claimed under sec_162 and sec_467 for payments and other expenses_incurred in the lilo_transaction because the transaction is an economic sham corp a may not deduct the interest_paid or accrued on the nonrecourse loan incurred for the headlease prepayment because the lilo_transaction is an economic sham and the interest_deduction is an integral part of the transaction corp a need not report the rental or interest_income accrued on rent owed in the lilo_transaction because the transaction is a sham however corp a should recognize the original_issue_discount oid income that accrues on the treasury strips facts a trustee of a domestic grantor_trust acting on behalf of corp a a united_states_corporation entered into a lilo_transaction with corp b a limited_liability corporation wholly owned by the country c first corp b leased equipment d to the trustee under a headlease for a primary term of e years and a renewal term of f years exercisable at the trustee's discretion the trustee immediately leased the same equipment back to corp b under a sublease having a term of e years the headlease states that the trustee must make an initial prepayment of dollar_figureg and a postpayment of dollar_figureh in the year j if the headlease is renewed the trustee must make a renewal option payment of dollar_figurek in the year l the sublease requires corp b to make annual rental payments between the year m through the year n totaling dollar_figurep in the year q corp b has the option to purchase the headlease residual from the trustee for dollar_figurer if corp b does not exercise its purchase option it will have to make additional rental payments of dollar_figures in the year u and dollar_figuret in the year j to fund the headlease prepayment the corp a contributed dollar_figurev to the trustee and the trustee obtained a fixed rate nonrecourse dollar_figurew loan from bank x a country y bank the loan provides for annual debt service payments that fully amortizes the loan between year m and year n the amount and timing of the debt service payments exactly mirror the amount and timing of the sublease payments due during the same period upon receiving the headlease prepayment corp b deposited dollar_figurez into a deposit account with bank aa bank x’s parent the deposit with bank aa earns interest at the same rate as the loan from bank x to the trustee corp b directed bank aa to pay bank x annual amounts equal to corp b's annual rent obligation under the sublease these amounts are used to satisfy the trustee's loan to bank x the parties treat these amounts as having been paid from corp b to the trustee as sublease rental payments and then from the trustee to bank x as debt service payments corp b must invest dollar_figurebb in highly-rated zero coupon united_states treasury strips to be held in the trust the treasury strips mature to dollar_figurecc in year q which approximates the exercise price of corp b's year q purchase option if corp b exercises the purchase option the headlease ends no further payments are due under the headlease or sublease and the balance of the treasury strips revert to corp a if corp b fails to exercise the purchase option corp b must make the year u and year j sublease rent payments but will receive the headlease postpayment furthermore corp b will receive the balance of the treasury strips dollar_figurecc but corp b will have to post collateral valued at dollar_figuredd to protect the trustee's interest during the remaining sublease term if corp b does not exercise its purchase option and the trustee renews the headlease the trustee may elect to use equipment d itself for the remaining term of the headlease or lease equipment d to another entity for the remaining term of the headlease however the facts suggest that it is unlikely that the trustee will be able to use equipment d itself or rent it to another party equipment d is part of a national ee system that exists without competition in the county c equipment d is comprised of a number of items shown on list ff and was purchased and placed_in_service by corp b during the years gg firm hh determined that equipment d had a remaining useful_life of approximately jj years and a fair_market_value of dollar_figurekk as of the date of the lilo_transaction date ll corp b’s use equipment d continues unchanged corp b pays for all maintenance and insurance for the equipment d the headlease allocates the dollar_figuremm dollar_figureg plus dollar_figureh over its primary term between date nn and date oo the headlease allocates dollar_figurepp to each year the headlease allocates dollar_figureqq to date rr for that year between date ss and date tt the headlease allocates dollar_figureuu to each year headlease also allocates the dollar_figurek renewal option payment on a pro_rata basis to each year of the renewal term the amount of rent allocated to each year is claimed by corp a as a rental expense for that period corp a also claims interest deductions for the loan from bank x corp a claims to have incurred dollar_figurevv in transaction costs and a return of ww on its investment the service believes that the claimed return on investment is inflated the tax years currently at issue are those ending on date xx and date yy law and analysis sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including rent sec_467 determines the timing of rental accruals for certain large leases sec_163 allows as a deduction all interest_paid or incurred within a taxable_year on indebtedness however a transaction that lacks substance is not recognized for federal_income_tax purposes see 157_f3d_231 3d cir cert_denied 526_us_1017 31_f3d_117 3d cir cert_denied 513_us_1190 denial of recognition means that such a transaction cannot be the basis for a deductible expense 113_tc_254 see wexler f 3d pincite revrul_99_14 analysis the service position on the economic_substance of certain lilo transactions was set forth in revrul_99_14 1999_13_irb_3 in the revenue_ruling a united_states_corporation x entered into a lilo_transaction with a foreign municipality fm fm had owned and used the subject property which had a remaining useful_life of years and a fair_market_value of dollar_figure million on date x leased the property from fm under a headlease with a term of years and immediately leased the property back to fm under a sublease of years the sublease also included a put renewal term of years the headlease required x to make two rental payments - an dollar_figure million prepayment at the beginning of first year of the headlease and a payment at the end of year that has a discounted_present_value of dollar_figure million for federal_income_tax purposes x and fm agreed to allocate the prepayment ratably to the first six years of the headlease and the future value of the final payment ratably over the remaining years of the headlease the sublease required fm to make fixed annual rental payments over both the primary term and if exercised the renewal term the payments during the renewal term are substantially higher that those for the primary term but are still projected to be only percent of the fair rental value for the property at that time at the end of the primary term of the sublease fm has the option to purchase the headlease residual for a fixed amount that is projected to be equal to its fair_market_value if fm exercises this option the transaction is terminated and x is not required to make the final payment if fm does not exercise this option x may elect to use the property itself during the remaining term of the headlease lease the property to another party for the remaining term of the headlease or compel fm to lease the property for the 10-year put renewal term of the sublease if x exercises the put renewal option it can also require fm to purchase a letter_of_credit guaranteeing the rents during the renewal term if fm does not obtain the letter_of_credit it must exercise the option to purchase the residual of the headlease in order partially to fund the dollar_figure million prepayment x borrowed dollar_figure million from one bank bk1 and dollar_figure million from another bk2 both loans are nonrecourse have fixed interest rates and provide for annual debt service payments that fully amortize the loans over the 20-year primary term of the sublease the amount and timing of the debt service payments mirror the amount and timing of the rental payments due during the primary term of the sublease upon receipt of the prepayment fm deposits dollar_figure million with an affiliate of bk1 and dollar_figure million with an affiliate of bk2 the deposits earn interest at the same rates as the respective loans from bk1 and bk2 fm directs the affiliates to pay the interest to bk1 and bk2 the parties treat these payments as payments from the affiliates to fm as interest from fm to x as rental payments and from x to bk1 and bk2 as debt service further fm pledged the dollar_figure million dollar deposit as security for its rental payments x requires fm to invest dollar_figure million of the prepayment in highly-rated debt securities that will mature in an amount sufficient to fund the fixed amount due under the purchase option and to pledge these securities to x on its federal_income_tax returns x claims deductions for interest on the loans and rents under the headlease x includes in gross_income the rents received under the sublease and if and when exercised the payment from the purchase option by accounting for reach element of the transaction separately x purports to generate substantial net deductions in the early years of the transaction followed by income on or after the primary term of the sublease x also anticipates a positive pre-tax economic return from the transaction however this pre-tax return is insignificant in relation to the net after-tax return revrul_99_14 holds that the lilo_transaction it describes lacks economic_substance indicating that a transaction will be respected for tax purposes if it has - economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached 435_us_561 899_f2d_905 10th cir in assessing the economic_substance of a transaction the revenue_ruling notes a key factor is whether the transaction has any practical economic_effect other than the creation of tax losses courts have refused to recognize the tax consequences of a transaction that does not appreciably affect the taxpayer's beneficial_interest except to reduce tax the presence of an insignificant pre-tax profit is not enough to provide a transaction with sufficient economic_substance to be respected for tax purposes in reaching these conclusions the revenue_ruling relied upon 364_us_361 acm partnership f 3d pincite and 94_tc_738 in determining whether a transaction has sufficient economic_substance to be respected for tax purposes courts have recognized that offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of the transaction for example in knetsch the taxpayer purchased an annuity bond using nonrecourse_financing however the taxpayer repeatedly borrowed against increases in the cash_value of the bond thus the bond and the taxpayer's borrowings constituted offsetting obligations as a result the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham as it produced no significant economic_effect and had been structured only to provide the taxpayer with interest deductions in sheldon the tax_court denied the taxpayer the purported tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequences of holding the treasury bills were largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon pincite in acm partnership the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer's net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had a large tax effect resulting from the application of the installment_sale rules to the sale the court held that transactions that do not appreciably affect a taxpayer's beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits the revenue_ruling finds that viewed as a whole the objective facts of the lilo_transaction it describes indicate that the transaction lacks the potential for any significant economic consequences other than the creation of tax benefits first during the basic lease_term of the sublease x's obligation to make the property available under the sublease is completely offset by x’s right to use the property under the headlease in addition x’s obligation to make debt service payments on the loans is completely offset by x’s right to receive sublease rentals the same circumstances are found in the present case in fact the lilo described in the present case presents an even stronger case for the government because the headlease and the sublease are coextensive moreover the revenue_ruling notes that x’s exposure to the risk that fm will not make the rent payments is further limited by the arrangements with the affiliates of bk1 and bk2 the defeasance arrangements almost eliminate all risk as a result neither bank requires an independent source of funds thus during the primary term the offsetting and circular nature of the obligations eliminate economic consequences similarly in the present case corp a’s exposure to the risk that corp b will not make the rent payments is limited as a result of the arrangements with bank x and bank aa corp a's economic risk as to the dollar_figurew loan is almost eliminated by the deposit arrangement with bank x’s parent bank aa as a result neither bank x nor its parent bank aa required an independent source of funds the majority of the remaining money flows from the banks through the hands of the parties to the transaction and back to the banks like the revenue_ruling there is a close relationship here between the lender and the defeasance depository bank the circular nature of the cash_flow appears to eliminate any significant economic consequences of the transaction corp a is expending relatively small amounts of equity and transaction expenses to generate substantial tax deductions the revenue_ruling also considered the economic risks regarding residual of the headlease after the basic lease_term it found that the fixed payment option to purchase the residual and put renewal option operated to collar the value of the headlease residual in addition the revenue_ruling also finds that there is little economic consequence from the nominal exposure to fm’s credit lastly the revenue_ruling notes that the facts indicated that the purchase option would be exercised the lilo in the present case involves even less economic risks than were involved in the lilo involved in the revenue_ruling because the headlease and the sublease are coextensive in the revenue_ruling the key to the risks in the transaction is the headlease residual here that residual is nonexistent further there is no real credit risk given the nature of equipment which is an integral part of a national system and the ultimate involvement of country c it is also apparent that very much like the revenue_ruling the lilo is structured so that the purchase option will be exercised by corp b the treasury strips mature in year q and approximate the exercise price of corp b's year q purchase option the rent payments corp b must make in the final two years of lease if the purchase option is not exercised are more than five times the purchase option and also exceed the amount corp b will receive as a postpayment in addition if corp b does not exercise the purchase option it risks losing the use of the equipment during the renewal_period corp a can pay to renew the lease only if corp b does not exercise its purchase option during the renewal_period corp a could use equipment d itself or leasing it to another entity the renewal_period parallels the residual period of the headlease in the revenue_ruling but it is far less likely to occur since it would not only require that corp b not exercise the purchase option but also that corp a pay to renew the lease the potential renewal_period presents the only real economic risk in this lilo_transaction again the facts suggest that it is unlikely that the corp a will be able to use equipment d itself or rent it to another party that is the leased equipment is part of a national system with no competitor and has been used by entity b for years the short length of the renewal_period and the nature of the equipment also limits the potential renters finally the revenue_ruling found that x’s pretax return was too insignificant when compared to its after tax yield to support a finding that the transaction has significant economic consequences here according to the agent the pre-tax return is apparently either nonexistent or at most insignificant revrul_99_14 holds that neither the rent nor interest arising from the lilo_transaction are deductible we believe the revenue_ruling is controlling under these facts and that the lilo_transaction involving corp a lacks economic_substance as a result no expenses arising out of the transaction are deductible frank lyon analysis as indicated above revrul_99_14 quoted the standard for economic_substance set forth by the supreme court in frank lyon co u s pincite frank lyon set forth standards for determining when a sales leaseback may be ignored as a sham holding that so long as the lessor retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes frank lyon co v united_states u s pincite in upholding the sales leaseback in frank lyon the court rejected the government’s attempt to characterize it as a sham a sales leaseback differs from a lilo in that it involves a sale which is a disposition recognized for tax purposes in fact sales leasebacks have long been recognized as legitimate tax structures in contrast it is unclear that any lilo_transaction particularly one with coextensive lease terms has any real economic_substance in frank lyon frank lyon the individual was the frank lyon company’s majority shareholder and board chairman he also served on the board_of worthen bank the company invested dollar_figure of its own funds to acquire a new office building from the bank and lease it back to the bank for an initial term of years the company financed the remainder of the building with a fully recourse loan of dollar_figure obtained from an unrelated insurance_company the rent for the first years equaled the principal and interest payments that would amortize this loan the company also leased the land under the building from the bank for years the bank had the right to renew its lease of the building for eight additional 5-year intervals at a fixed rent making its total potential leasehold years long the bank had the option to purchase the building pincite years and at other points in the lease for the company’s investment plus compound interest pincite percent the bank also had the option to purchase the building at fair market under certain conditions involving a transfer of the company’s interest under applicable federal and state law the bank was precluded from financing an office building of its magnitude for its own use however the state and federal regulators approved the sale leaseback so long as the bank had an option to purchase the property after years at a fixed price and another party owned the building the government argued that the sale leaseback should be disregarded as a sham in that the frank lyon company was only acting as a conduit to forward rent payments to pay the mortgage and was doing so for a guaranteed return the government relied on 308_us_252 where the supreme court held that taxation is concerned with substance and realities and formal written documents are not rigidly binding u s pincite in lazarus the taxpayer a department store had transferred legal_title to three buildings to a bank and then leased them back the court found that the transaction was in reality a loan and allowed the taxpayer depreciation on the buildings even though legal_title was held by the bank however the court in frank lyon distinguished lazarus because it involved two rather than three parties the third party was necessary to the transaction in frank lyon because of the restrictions on borrowing imposed on the bank the court noted that other investors could have been substituted for the company with much the same result and the ultimate solution was not dictated by mr lyon’s relationship to the bank the court found it significant that the bank could not legally own and finance its own building the court also emphasized that there was no simple device to peel away the form of the transaction and reveal another substance in this regard it was important that the company assumed recourse_liability in the debt because of this the company an ongoing enterprise had been exposed to real and substantial risk and reduced its own borrowing ability the court also noted the company’s liability on the ground lease which could extend beyond the building lease in addition the court also pointed out that the government was likely to lose little revenue if any as a result of the shape given the transaction that is n o deduction was created that is not either matched by an item_of_income or that would not have been available to one of the parties if the transaction had been arranged differently frank lyon u s pincite the government had argued that the purchase options allowed the bank to accumulate equity in the property over time however the court rejected this contention resting its conclusion on the factual finding of the district_court that the option prices represented fair estimates of market_value on applicable dates the court also noted that the company would be free to do with the building as it chooses if the lease were not extended the court concluded that so long as the lessor retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes frank lyon co v united_states u s pincite the present case does not demonstrate the economic_substance required by frank lyon and is clearly distinguishable from that case initially there is no legal barrier preventing the foreign_entity from owning the equipment itself in addition because the lessee is a tax-exempt foreign_entity the expenses claimed would not be otherwise claimed by a united_states taxpayer see also 69_f3d_982 9th cir holding sales leaseback was not a sham in part because the tax benefits would have existed for someone and were shifted to the taxpayer rather than created out of thin air further the decision in frank lyon rested strongly upon the risks including recourse_debt incurred by the company such risks gave the company the significant attributes of a lessor no similar risks were incurred in the present case here the loans are subject_to defeasence and the risks as well as the potential gains from the transaction have been carefully collared to limit both potential loss and profit by the taxpayer part of this restriction of risk is also the assurance that corp a or the trustee will never come into the possession of the property or will very likely never even be its lessor beyond year q when the purchase option occurs that this will never happen is also underscored by the possible limited use of the property that is no one but the foreign government_entity may have any commercially reasonable use for it see revproc_76_30 1976_2_cb_752 modifying rev_proc 1975_1_cb_715 limited_use_property was not involved in frank lyon 752_f2d_89 4th cir is a pivotal case in defining sham transactions under the rationale of frank lyon significant to the present case the fourth circuit affirmed that the tax_court in finding an equipment sale leaseback a sham under the test formulated a transaction is a sham if it is not motivated by any economic purpose outside of tax considerations and it is without economic_substance because no real potential for profit exists under applicable case law the business-purpose inquiry tends to be an inquiry into the investor’s subjective purpose for entering into the transactions at issue rice’s toyota world f 2d pincite 85_tc_397 in a sales leaseback_transaction those claiming tax benefits must show that they entered into the transactions motivated by a business_purpose sufficient to justify the form of the transaction 91_tc_838 prager v commissioner tcmemo_1993_452 the economic_substance inquiry tends to be an analysis of the objective factors indicating whether the transactions had a reasonable opportunity of producing a profit exclusive of tax benefits rice’s toyota world f 2d pincite levy t c pincite in interpreting rice’s toyota world the tax_court has been willing to find a sham if either of the two requirements are met rather than both see eg 87_tc_926 prager v commissioner tcmemo_1993_452 in addition a number courts including the whose precedent appears to govern the present case have treated the two requirements as one see eg 69_f3d_982 9th cir 933_f2d_143 2d cir cert_denied 502_us_1031 937_f2d_1089 6th cir 924_f2d_1018 11th cir cert_denied 502_us_1082 simply stated the unitary test is whether the transaction has any practical economic effects other than the creation of income_tax losses see gilman f 2d pincite also referring to the flexible nature of the analysis whether the formal two part test of rice’s toyota world or the simpler one is used a minimal profit should not be conclusive in finding economic_substance or practical economic effects minimal or no profit has been held to be acceptable in highly risky circumstances where a chance for large profits also existed see 928_f2d_745 6th cir 915_f2d_832 2d cir however a minimal profit should conversely be less acceptable when a ceiling on profits from a transaction is all but certain more simply that the taxpayer is willing to accept minimal returns in a transaction with no more profit potential demonstrates that the transaction was tax motivated thus a minimal profit in an equipment_leasing transaction will not prevent the finding of a sham if tax considerations predominate see 912_f2d_736 4th cir prager v commissioner tcmemo_1993_452 special concerns regarding the deduction of interest there is no question that an interest_deduction that is part of a sham_transaction may be disallowed even if arises on bona_fide debt see 364_f2d_734 2d cir cert_denied 385_us_1005 however there are also circumstances where a loan that is part of a sham_transaction may be recognized see 752_f2d_89 4th cir therefore we must focus on whether the loans in the present case are an integral part of the sham_transaction which we believe they are as discussed above rice's toyota world is a pivotal case in defining sham transactions in that it established the two part test which has subsequently been relied upon in many decisions it also contained another holding that a taxpayer may deduct interest_paid on genuine indebtedness incurred to invest in a sham_transaction in rice's toyota world the taxpayer purchased a used computer from a leasing company by issuing a recourse note and two nonrecourse notes to the seller the taxpayer claimed accelerated_depreciation deductions based on its ownership of the computer and interest deductions for the payments on the notes the taxpayer paid off the recourse indebtedness which was dollar_figure in three years along with dollar_figure of interest the fourth circuit affirmed the tax court's finding that the transaction was a sham however the fourth circuit reversed the tax court's finding that the interest on the recourse indebtedness was not deductible the tax_court after finding a sham_transaction thought the entire transaction could be disregarded including the interest deductions the fourth circuit however opined that a sham_transaction may contain elements whose form reflects economic_substance and whose normal_tax consequences may not therefore be disregarded rice's toyota world f 2d pincite citing 77_tc_1221 which had been relied upon by the tax_court the fourth circuit concludes that both the recourse indebtedness and the interest_paid upon it were genuine f 2d pincite thus section does not limit the deductibility of interest_expense depending upon the item purchased by the taxpayer id the tax_court explicitly adopted the sec_163 holding of rice's toyota world in 88_tc_386 aff'd 868_f2d_851 6th cir and allowed a deduction for interest_paid on a recourse note given to invest in and as part of a transaction found to lack economic_substance in addition in lieber v commissioner tcmemo_1993_424 the service challenged the taxpayers' deduction of interest on nonrecourse indebtedness incurred to enter a computer sale leaseback_transaction the tax_court found that the taxpayers lacked a profit objective in regard to the transaction and disallowed the other deductions however the court went on to find the indebtedness incurred to purchase the computer genuine and ultimately allowed the interest_paid in reaching this conclusion the court questioned the continuing viability of goldstein after the second circuit’s decision in 915_f2d_832 2d cir which followed rice’s toyota world as explained below the continuing viability of goldstein is no longer at issue goldstein is the primary precedent that disallows interest deductions in circumstance where there is no question that genuine loans were obtained in goldstein the taxpayer had won the irish sweepstakes to shelter her windfall she borrowed money from banks to purchase treasury securities that would yield a lower rate of interest than she would be paying to the banks the transaction only benefitted her because of the tax savings on prepaid_interest on the loans the second circuit found that the loans were genuine and recourse but affirmed the disallowance of the interest_expense the decision emphasizes the tax court's finding that the taxpayer's sole purpose for entering the transactions was to obtain an interest_deduction f 2d pincite following knetsch goldstein holds that borrowing for that purpose should not be recognized under sec_163 id after rice’s toyota world and following goldstein a number of cases have disallowed interest deductions where they are an integral part of a transaction found to lack economic_substance for example wexler v 31_f3d_117 3d cir cert_denied 115_sct_1251 affirmed the disallowance of an interest_deduction in a repo transaction a repo transaction is a complex repurchase_agreement involving securities where the tax benefits arise from an up front interest_deduction wexler distinguished rice's toyota world because the interest payments on the recourse note were separable from the principle tax benefits of the transaction and the interest_expense was not in itself the purpose of rice's transaction f 3d pincite in contrast the indebtedness in wexler could not be separated from the underlying repo scheme id similarly sheldon relied upon in the revenue_ruling disallowed interest deductions in a repo scheme recent tax_court decisions have likewise recognized the distinction between borrowings that are separable from and those that are an integral part of a sham_transaction in arrowhead mountain getaway ltd v commissioner tcmemo_1995_54 69_tcm_1805 aff’d aftr 2d ria 9th cir the tax_court citing wexler rice's toyota world lieber noted that some cases do indicate that a sham_transaction may have separable economic substantive elements for which a deduction is permitted the tax_court however distinguished its case because its loans instead of being separable from the sham transactions were an integral part of the transactions and were the driving force of the tax- avoidance scheme rather than merely tangential aspects of the dealings among the parties as a result the loans are themselves shams and must be disregarded for tax purposes arrowhead mountain t c m cch pincite in addition in seykota v commissioner tcmemo_1991_541 62_tcm_1116 the tax_court on motion from the service reconsidered its allowance of interest_expense in a cash and carry gold transaction which also depends on an up front interest_deduction for its tax benefits the tax_court changed its previous determination and disallowed the interest it distinguished rice's toyota world based on the fact that the interest was recovered by the taxpayer in the form of gains thus the court looked to the function of the interest payments and subsequently cited goldstein t c m pincite lee v commissioner tcmemo_1997_172 73_tcm_2545 aff’d 155_f3d_584 2d cir involved the same transaction as seykota in disallowing the interest_deduction the tax_court assert that goldstein continues to apply to the narrower situation where a taxpayer enters into a borrowing transaction for no purpose other than to claim the deductions generated by that transaction itself t c m cch pincite in affirming the disallowance of the interest_deduction in lee the second circuit held jacobson did not and could not overrule goldstein in coming to this conclusion the second circuit reasoned that to adopt petitioner’s reading would be to permit every shelter no matter how transparently sham to qualify for an interest_expense_deduction as long as the money used to finance the not-for-profit transactions involved were borrowed from a lender - any commercial bank would do -- that demanded repayment that result soundly criticized by the third circuit in wexler is contrary to the longstanding jurisprudence of sham shelters from knetsch on down f 3d pincite this language from lee was paraphrased by tax_court in 113_tc_254 as part of its rationale for disallowing interest incurred in a leveraged corporate-owned life_insurance coli program which was found to lack economic_substance the tax_court also held that the overall transaction of which the debt is a part must have economic_substance before interest can be deducted id under the coli program the taxpayer purchased life_insurance on its employees and systemically borrowed against the cash_value of the policies to fund the premiums the annual premiums fees and policy loan interest would exceed the projected death_benefits and net cash_value of the policies the program was designed to generate large interest deductions on taxpayer’s policy_loans the language of the holding of winn-dixie is broader than that found in prior tax_court cases and would appear to encompass the present case in that the loans here were part of the lilo_transaction and could not be separated from it further lee and goldstein are apparently controlling precedent in this case income from rent and interest it has been suggested that corp a may have to report rent and interest accrued in the lilo even though the expenses attributable it are disallowed however when deductions are disallowed because a transaction lacks economic_substance income attributable to the transaction is eliminated as well sheldon t c pincite leema enterprises v commissioner t c see acm partnership f 3d pincite the sheldon case held that certain repurchase transactions were shams and therefore the taxpayer should not be required to include income on the treasury bills financed by those agreements similarly in the leema enterprises case the court did not require the taxpayer to recognize the income from gains from straddles that lacked economic_substance when it had held that the deductions from the losses on the straddles should be disallowed on the other hand we believe that these cases do not preclude requiring corp a to recognize interest_income from the purchase of treasury strips this would not be inconsistent with sheldon and leema enterprises because the loans for which we denied deductions were not used to finance the purchase of the treasury strips the funds used to purchase the treasury strips were funds actually paid_by the taxpayer the oid would be dollar_figurecc minus dollar_figurebb thomas d moffitt senior technician reviewer
